        Case 8:20-cv-00161-PWG Document 25-2 Filed 10/21/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 Melissa & Daniel Willey, as Personal  *
 Representative of the Estate of Jaelynn
                                       *
 Willey, deceased, et. al.             *
                                       *
       Plaintiffs,                     *
                                       * CASE NO.: 8:20-cv-161 PWG
 v.                                    *
                                       *
 Board of Education of St. Mary’s      *
 County, et. al.                       *
                                       *
       Defendant.                      *
 *****************************************************************************
  DECLARATION OF LAUREN M. GEISSER PURSUANT TO FED. R. CIV. P. 56(D)
       I, Lauren M. Geisser, under penalty of perjury, declare as follows:

       1.      I am over eighteen (18) years of age, am competent to testify in these proceedings,

and have personal knowledge of the facts state in this Affidavit.

       2.      Many of the individuals, Plaintiffs need to speak with are represented by

Defendants’ Counsel.

       3.      Defendants’ Counsel specifically instructed Plaintiffs’ counsel to refrain from

communicating with “the Board [of Education], its members, administrators, or any other school

system employees regarding your clients’ claims, the unfortunate occurrence of March 20, 2018,

or any other related matters.” See Exhibit E: Correspondence February 25, 2019

       4.      As a result of their representation and Defendants’ Counsel’s letter, Plaintiffs

cannot speak with these individuals absent an order from this Court.

       5.      Plaintiffs require statements from these individuals relating to numerous topics,

including: the responses and interventions undertaken by Defendants to protect and ensure the

safety of Decedent; any complaints, concerns or observations submitted regarding the safety of




                                                                                  Exhibit B - 1
        Case 8:20-cv-00161-PWG Document 25-2 Filed 10/21/20 Page 2 of 5



Decedent; any policies, procedures, or programs needed or implemented by Defendants regarding

the general issues faced by Decedent prior to her death (including but not limited to: dating

violence, sexual harassment, stalking, and/or bullying); what if any, individuals were aware of or

made efforts to resolve the issues Decedent was experiencing regarding Rollins, etc.

       6.      Much of the documentation regarding the above issues is in the exclusive control

of Defendants and has not been made publicly available.

       7.      Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to begin obtaining written discovery from Defendants on these issues.

       8.      Additionally, Plaintiffs are aware of a group of students, including Decedent, who

would meet in Defendant Kroll’s classroom each morning prior to the start of school.

       9.      Upon information and belief, Defendant Kroll was present during these meetings.

       10.     During these meetings, Decedent would frequently have conversations regarding

Austin Rollins and his behavior towards Decedent.

       11.     Plaintiffs have attempted to reach out to those present during those meetings, but

have found many of those individuals uncooperative and/or unresponsive.

       12.     Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to subpoena those individuals.

       13.     Plaintiffs are in possession of Criminal Investigation reports authored by the Office

of the Sheriff for St. Mary’s County, Maryland.

       14.     The reports identify numerous individuals who witnessed and/or were present

during the shooting, and/or had information regarding the shooting.

       15.     Many of the individuals interview in the reports are minors, and consequently, their

names and contact information are redacted.



                                                  2

                                                                                   Exhibit B - 2
        Case 8:20-cv-00161-PWG Document 25-2 Filed 10/21/20 Page 3 of 5



       16.       Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to subpoena the names and contact information for these individuals.

       17.       Plaintiffs further contend that the Defendants possess evidence of Rollins harassing

Decedent while using the school’s wireless network (i.e. texts and social media posts sent during

school hours).

       18.       Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to obtain discovery on this school wireless network information.

       19.       Plaintiff require specific information regarding the Individual Board Member’s

actions in response to purported threats of violence at the school and sexual harassment and dating

violence.

       20.       Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to obtain discovery from the Individual Board Members on these issues.

       21.       Plaintiff requires information on the following topics:

                 a.     Any safety measures in place at Great Mills High School prior to or at the

                        time of Decedent’s death;

                 b.     Threats made to Great Mills High School prior to or at the time of

                        Decedent’s death and by whom the threats were made by;

                 c.     Any disciplinary actions against the Defendant shooter;

                 d.     Any policies, procedures, training, intervention, etc. in place at Great Mills

                        High School prior to or at the time of Decedent’s death regarding sexual

                        harassment and/or dating violence;




                                                  3

                                                                                     Exhibit B - 3
       Case 8:20-cv-00161-PWG Document 25-2 Filed 10/21/20 Page 4 of 5



              e.     Any policies, procedures, programs, interventions, etc. in place at Great

                     Mills High School prior to or at the time of Decedent’s death regarding

                     gender discrimination, sexual harassment, dating violence, etc.;

              f.     Any safety measures in place for the St. Mary’s County Public School

                     System prior to or at the time of Decedent’s death regarding sexual

                     harassment;

              g.     Any safety measures in place for the St. Mary’s County Public School

                     System prior to or at the time of Decedent’s death regarding gender

                     discrimination;

              h.     Information pertaining to who is responsible for, or makes decisions

                     regarding reports, information, knowledge, incidents, of sexual harassment

                     Great Mills High School prior to or at the time of Decedent’s death;

              i.     Any specific threats of violence against women generally and Decedent

                     specifically at Great Mills High School prior to or at the time of Decedent’s

                     death;

              j.     Each Defendants’ responses to threats of violence against women generally

                     and Decedent specifically at Great Mills High School prior to or at the time

                     of Decedent’s death; and

              k.     Each Defendants’ responses to sexual harassment of women generally, and

                     Decedent specifically, at Great Mills High School prior to or at the time of

                     Decedent’s death.

       22.    Upon information and belief, these facts would be located within documents in the

exclusive possession of Defendants.



                                                4

                                                                                 Exhibit B - 4
        Case 8:20-cv-00161-PWG Document 25-2 Filed 10/21/20 Page 5 of 5



       23.     Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to begin obtaining written discovery from Defendants on these issues.

       24.     Plaintiffs seek information and facts regarding the Defendant Board, including any

past votes taken, or discussions had regarding the issues faced by Decedent, both generally and

specific to Defendant.

       25.     Upon information and belief, these facts would be located in documents in the

exclusive possession of Defendants.

       26.     Plaintiffs require a Scheduling Order to be issued by this Court in order for

Plaintiffs to begin obtaining written discovery from Defendants on these issues.

       27.     I declare or affirm under the penalty of perjury under the laws of the United States

of America that the content of the foregoing Affidavit is true and correct and is based upon personal

knowledge.



                                              Respectfully submitted,




Executed on: __10/21/2020_                    __________________________
                                              Lauren M. Geisser, 29190
                                              GILMAN & BEDIGIAN, L.L.C.
                                              1954 Greenspring Drive, Suite 250
                                              Timonium, Maryland 21093
                                              (410) 560-4999
                                              lgeisser@gblegalteam.com
                                              Attorney for Plaintiff




                                                 5

                                                                                    Exhibit B - 5
